DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 102, the applicant argues that Kauwe fails to disclose a “hierarchical list of communication platforms” for a preferred platform to be selected. 
The examiner respectfully submits that [0085] of Kauwe expressly teaches user defined contact preferences. Further, previously cited reference Patel (2010/0082801) teaches a process for determining a hierarchical contact recommendation depending on user preferences and current status.
Regarding the rejections under 35 USC 101, the applicant argues that the claims do not contain an abstract idea, and are integrated into a practical application.
The examiner respectfully submits updated rejections to address the newly recited additional elements of claim 1. The examiner notes that there are no arguments directed to the software per se rejections of claims 8 – 15, nor to the characterization of the claims as reciting the abstract idea of managing interactions between people. 
The present claims are not similar to the cited case law of Boding or Fanaru because the elements of the abstract idea are not necessarily rooted in computing technology – the process of selecting a contact and determining activity lists and meeting places based on known information may readily be performed in the human mind as a mental process of observation and evaluation and is a method of managing interactions between people. The newly recited additional elements are directed to implementing the abstract idea on a generic computing device, with generic output steps. 

Claim Objections
Claims 1 – 15 are objected to because of the following informalities: “psychological” has been misspelled in the amendment to read “phycological”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of determining available activities or alternatively managing interactions between people without significantly more. 
Claims 1 and 8 recite:
A method comprising: 
determining a contact out of plurality of contacts from an address book of a communication device for establishing communication; 
communicating from the communication device through a network to a database and determining selection parameters corresponding to the contact, wherein the selection parameters are indicative of psychological factors associated with the contact, sociological factors associated with the contact, and environmental factors associated with the contact and receiving the selection parameters from the database; 
generating on the communication device a hierarchical list of communication platforms based on the selection parameters, wherein the communication platforms in the list of communication platforms allow a user to effectively establish communication with the contact; 
generating on the communication device an activity list and a place list based on the selection parameters, wherein the activity list provides a list of activities which the user and the contact can engage in and wherein the place list provides a list of places where the user and the contact can meet. 
The highlighted portion of the claim is directed to a mental process of determining a contact, determining factors associated with the contact, establishing communication, and presenting a list of activities and a location to meet. The highlighted portion is also recognized as a method for managing interactions between people.
This judicial exception is not integrated into a practical application because the additional elements of “communication device”, “network”, and “database” merely provide instructions to implement the abstract idea using a generic computing device (MPEP 2016.05(f)), while the limitations of “generating” the results of the performance of the abstract idea on “the communication device” are merely insignificant extra-solution activities (MPEP 2106.05(g)). The claims are not necessarily rooted in computing technology, nor do the limitations provide an improvement to computing technology or another technical field. Rather, the claims are directed to improving the personal management process of scheduling an activity and location for meeting with contacts through the use of a generic computing device. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “communication device”, “network”, and “database” merely provide instructions to implement the abstract idea using a generic computing device (MPEP 2016.05(f)), while the limitations of “generating” the results of the performance of the abstract idea on “the communication device” are merely insignificant extra-solution activities (MPEP 2106.05(g)). 
Independent claim 8 recites various “modules” which may be interpreted at best as software components, but may also be interpreted as mental process steps. These elements are not specifically and positively recited to be any type of hardware structure.
Dependent claims 2 – 7 and 9 – 15 merely extend and provide specifics to the abstract idea, but no further additional elements are claimed.

Claims 8 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system claims do not have a physical or tangible form, and are directed to software per se (MPEP 2106.03).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauwe (US 2015/0058324).

Regarding claim 1, Kauwe teaches:
A method comprising: 
determining a contact out of plurality of contacts from an address book of a communication device for establishing communication ([0085] – [0088]; friends and associates pools module); 
communicating from the communication device through a network to a database ([0007] – [0019]) and determining selection parameters corresponding to the contact, wherein the selection parameters are indicative of psychological factors associated with the contact, sociological factors associated with the contact, and environmental factors associated with the contact and receiving the selection parameters from the database ([0068] – [0073]); 
generating on the communication device a hierarchical ([0085]) list of communication platforms based on the selection parameters, wherein the communication platforms in the list of communication platforms allow a user to effectively establish communication with the contact ([0097], [0103]); 
generating on the communication device an activity list and a place list based on the selection parameters, wherein the activity list provides a list of activities which the user and the contact can engage in and wherein the place list provides a list of places where the user and the contact can meet ([0074] – [0081]).
Regarding claim 2, Kauwe teaches:
The method as claimed in claim 1, wherein the selection parameters are determined by a system and is based on at least one of location of user, time of communication, an event ([0068] – [0073]).
Regarding claim 3, Kauwe teaches:
The method as claimed in claim 1, wherein for the plurality of the contacts, a plurality of attributes is defined by the user and a system, wherein the attributes comprise at least one of relation of contact with the user, interest of the contact, hobby of the contact, psychological factors, sociological factors, environmental factors of the contact ([0062]).
Regarding claim 4, Kauwe teaches:
The method as claimed in claim 3, wherein the attributes defined by the system are determined by accessing open source databases ([0065] – [0067]).
Regarding claim 5, Kauwe teaches:
The method as claimed in claim 1, wherein the method further comprises allotting a value for each mode of communication with the contact wherein the values are based on at least one of user preferences, relation of user with the contact, system defined preferences, location of user, location of contact, meeting schedule of the user, meeting schedule of the contact (FIG. 19; [0070] – [0073]).
Regarding claim 6, Kauwe teaches:
The method as claimed in claim 5, wherein the list of communication platforms is generated based on the allotted value (FIG. 19; [0070] – [0073]).
Regarding claim 7, Kauwe teaches:
The method as claimed in claim 6, wherein a communication with the contact is established via a communication platform selected from the list of communication platforms (FIG. 19; [0070] – [0073]).

Regarding claims 8 - 15, the device claims are rejected under similar rationale to the corresponding method subject matter above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US 2010/0082801) – recommending a best communication mode
Sharma (US 2011/0035455) – recommending communication modes
Sathish (US 2012/0117015) – rule-based recommendations and contact modes


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624